UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7576


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYRONE CLARK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:91-cr-00310-JFM-1; 1:14-cv-01899-JFM)


Submitted:   March 12, 2015                 Decided:   March 16, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Clark, Appellant Pro Se. Bonnie S. Greenberg, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone    Clark     seeks   to      appeal      from    the    district       court’s

order denying his 28 U.S.C. § 2255 (2012) motion as successive.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of         appealability.               28      U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a     substantial      showing          of    the     denial     of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable          jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,        537     U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Clark has not made the requisite showing.                          Accordingly, we deny

a   certificate      of    appealability         and    dismiss       the    appeal.        We

dispense     with        oral   argument      because         the    facts     and     legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3